The Honorable Hoye D. Horn State Representative P.O. Box 64 Foreman, Arkansas 71836-0064
Dear Representative Horn:
This is in response to your request for an opinion concerning the constitutionality of House Bill 1396. The bill would limit the border city income tax exemption to Arkansas residents. Currently, A.C.A. § 26-52-604 grants the border city exemption as well to persons residing in the border city but not in the State of Arkansas. The bill would repeal this provision, and leave the exemption for persons residing in the border city on the Arkansas side.
It is my opinion that the bill is unconstitutional under the equal protection, privileges and immunities, and interstate commerce clauses of the United States Constitution. Attorney General Opinion Number 89-008, a copy of which is enclosed, addresses the issue squarely and reaches this conclusion, in which I concur.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb